DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 158-163 and 179-182 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 158-163 and 179-182 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemaire et al. (U.S. Pub. No. 2008/0018012).
Regarding claim 158, Lemaire et al. teaches a film-holding-bar pulls or draws the face of a carbon nanotube forest  to form a carbon nanotube film wherein the process meets a broad and reasonable interpretation of applying a mechanical force to a plurality of nanostructures arranged in a pattern on a surface of a substrate (pulling and drawing from substrate) such that orientations of the nanostructures are changed from a first orientation in which long axes of the nanostructures are not substantially parallel to the surface of the substrate to a second orientation in which the long axes of the nanostructures are substantially parallel to the surface of the substrate (paragraphs 95-102; Figures 1E-1I).  Lemaire et al. teaches impregnating film structure with epoxy and therefore meets a broad and reasonable interpretation of exposing the plurality of nanostructures arranged in-a-pattern-to a support material such that the support material enters spaces between the nanostructures and hardening the support material to form the composite (paragraph 232).
Regarding claims 159-161, Lemaire et al. teaches carbon nanotubes (paragraphs 95-102).
Regarding claims 162-163, Lemaire et al. teaches impregnating film structure with epoxy (paragraph 232).
Regarding claims 179 and 182, Lemaire et al. teaches a reel which meets a broad and reasonable interpretation of the mechanical force comprises using a roller to knock over the nanostructure and wherein the substrate is a first substrate, and the method further comprises transferring the nanostructures from a second substrate to the surface of the first substrate prior to applying the mechanical force (Figure 6A, 7A, 7B).
Regarding claim 180 and 181, Lemaire et al. teaches growing and harvesting of carbon-nanotube forests on a substrate having one ore more catalyst-covered faces and therefore meets a broad and reasonable interpretation of forming the nanostructures on the surface of the substrate comprises catalytically forming the nanostructures on the surface of the substrate (paragraph 130).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-R Noon-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (570) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        07/20/2022